The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 25, 2015

                                   No. 04-14-00338-CR

                              Benny Cavazos VALVERDE,
                                      Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR3980
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due April 22, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court